Citation Nr: 1429022	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage and chin atrophy claimed as due to wisdom teeth extraction and bone extraction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran had active duty service from June 1981 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran failed to report for a Travel Board hearing which was scheduled in April 2011.

The Board remanded the claim in May 2012 for further development and consideration. 


FINDING OF FACT

The evidence does not reflect that the Veteran's currently diagnosed paresthesia of the mandibular division of the fifth cranial (V3) nerve is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for nerve damage and chin atrophy claimed as due to wisdom teeth extraction and bone extraction surgery have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2008.  The notification identified the information and evidence necessary to substantiate a claim under 38 U.S.C.A. § 1151.  It also identified the evidence the relative duties of VA and the claimant to obtain evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, VA's duty to notify has been met.

The Veteran has identified pertinent treatment records which have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board remanded the claim in May 2012 to obtain an examination and opinion, which was accomplished.  The agency of original jurisdiction has substantially complied with the remand directive and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in the May 2012 informal hearing presentation, the Veteran's representative argued that the VA should obtain quality assurance records prior to adjudication of the Veteran's claim.  The Board acknowledges that in a claim of entitlement to compensation for disability under 38 U.S.C. § 1151, the duty to assist requires VA to request access to any quality assurance records or documents relevant to the claim, provided the claimant provides information sufficient to locate those records or documents.  VAOPGCPREC 1-2011 (Apr. 19, 2011); Hood v. Shinseki, 23 Vet App (2009).  In this case, however, the request was in a broad and general sense only without reference to the individual physician or time period.  Thus, the request lacks any specificity.  Also, the care in which the Veteran takes issue took place in December 2007.  In that regard, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The Board accordingly finds that the conditions specified by Hood are not met and that another remand for quality assurance records at this point is unlikely to produce evidence relevant to the claim.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, VA's duty to assist has also been met.

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage in his lips and chin area which he believes is due to tooth extraction and dental procedures which were performed on December 20, 2007, at the VA Medical Center (VAMC) in Washington, DC.  

38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2013).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. 38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination, and that the veteran has additional disability, does not establish cause.  Id. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2013).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran underwent dental surgery at the Washington, DC VAMC on December 20, 2007.  The surgery was to remove his four third molars or wisdom teeth (teeth #1, 16, 17, and 32), and harvest bone from the left external oblique ridge and place it in the edentulous area of tooth #25 for implant placement.  In January 2008, the Veteran was noted to have paresthesia of the mandibular division of the fifth cranial (V3) nerve, from the left lower lip commissure to midline and down chin.  A July 2008 VA clinical record includes the assessment that the Veteran had persistent paresthesia of the left lip and chin secondary to a graft harvest which was performed on December 20, 2007.

A VA dental examination was conducted in June 2012 pursuant to the Board's May 2012 remand.  After an examination and review of the Veteran's claims file, the examiner stated that the Veteran does not have any drooling or speech impairment due to left lip paresthesia.  The examiner stated that it is more likely as not that the Veteran's paresthesia was the result of the third molar removal, tooth #17, as it was noted in the immediate post-operative notes.  The examiner also stated that there is no evidence of carelessness, or negligence.  Paresthesia is a known complication of a third molar removal in this case.  

There is current evidence of pertinent additional disability in the form of paresthesia of the mandibular division of the fifth cranial nerve.  The evidence does not, however, show that the Veteran's paresthesia of the mandibular division of the fifth cranial nerve resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or that it was the result of an event not reasonably foreseeable.  

On such question, the Board finds the opinion of the June 2012 VA examiner highly probative.  The examiner considered the Veteran's treatment history, and the treatment provided by VA, and provided an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In sum, it is not enough to simply show that the Veteran has additional disability for purposes of entitlement to benefits under 38 U.S.C.A. § 1151; rather, the evidence must also show that the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that the disability resulting from that treatment constitutes an event that was not reasonably foreseeable.  The most probative evidence is against such a finding.  As the preponderance of the evidence is against the claim, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage and chin atrophy is denied.  

Specifically, as to negligence and other factors, the June 2012 VA examiner stated that there was no evidence of carelessness or negligence and a review of the record does not reflect otherwise.  Additionally, the examiner stated that the condition of paresthesia is a known complication of mandibular third molar removal.  Thus, the paresthesia is not an event that was not reasonably foreseeable.  Moreover, the Veteran gave his informed consent to the procedure on December 20, 2007, shortly prior to the procedure.  An electronic copy of the consent is in the claim file and there is no indication that the requirements of 38 C.F.R. § 17.32 were not complied with in this case.  Thus, each of the avenues for substantiating a section 1151 claim is not substantiated by the evidence.

The only opinion in support of the claim comes from the Veteran himself.  The Board has considered his lay opinion; however, it is not persuasive.  While the Veteran is certainly able to describe his loss of sensation and state that such began following VA treatment, as a lay person, he does not have the education, training and experience to offer a medical opinion as to whether the VA surgery caused his disability, the VA breached its standard of care in rendering treatment, or whether such condition constitutes an event that was not reasonably foreseeable, as these are complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements in this regard are not probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage and chin atrophy claimed as due to wisdom teeth extraction and bone extraction surgery is denied.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


